Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 18-19 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Sakamaki et al., JP 2010/158369 (Sakamaki, IDS).
Regarding claim 1, Sakamaki discloses a blood processing collection cassette body with a flow path formed therein (abstract, REF 2, figs. 1-5) wherein:
The cassette body comprises a bulging structure (REF 2a) having a bulging portion for pressure measurement (abstract), the bulging portion for pressure measurement bulging in a cassette thickness direction on at least one surface of the cassette body in the cassette thickness direction (figs. 1-5);
The bulging structure is formed of a soft material (Claim 1);
The bulging structure contains in an interior thereof at least a portion of the flow path (P1-P2); 
On one surface of the bulging structure in a thickness direction thereof, there is provided a first gripped member (REF 2b) configured to be gripped by another structure (fig. 5); and
On another surface of the bulging structure in the thickness direction thereof, there is provided a second gripped member (REF 2b) which is configured to be gripped by a second structure (fig. 5).
Regarding claim 2, Sakamaki discloses a cassette wherein the cassette body includes a first sheet and a second sheet which are formed of a soft material, the first sheet and the second sheet are stacked in a thickness direction and bonded to each other, and the flow path is formed between the first sheet and the second sheet (fig. 4).
Regarding claim 3, Sakamaki discloses a cassette wherein each gripped member (REF 2b) is an engagement member fixed to a surface of the bulging structure, and which has an engagement protrusion or groove configured to engage with a structure (fig. 4).
Regarding claims 4 and 18, Sakamaki discloses a cassette wherein the cassette body is formed therein with another portion of the flow path other than the portion of the flow path contained within the bulging structure (see P1, P2 distal to REF 2), and includes a flow path forming convex wall portion (see convex ‘pinch-portion’ of P1, P2 distal to REF 2, fig. 1) that protrudes in the cassette thickness direction (fig. 4) and a protruding height of the bulging structure (REF 2a, 2b) from a plate-shaped base portion (along line “S”, fig. 4) of the cassette body is greater than a protruding height of the flow path forming convex wall portion from the plate-shaped base portion, and a width of the bulging structure is greater than a width of the flow path forming convex wall portion (figs. 1-2).
Regarding claim 5, Sakamaki discloses a cassette wherein the bulging portion bulges in a dome shape from the plate-shaped base portion (figs. 2-3).
Regarding claim 6, Sakamaki discloses a cassette wherein the bulging portion is formed in a circular shape as viewed in the cassette thickness direction (figs. 2-3).
Regarding claim 7, Sakamaki discloses a cassette wherein the gripped members (REF 2b) are disposed on a central part of the bulging portion (fig. 3).
Regarding claim 19, Sakamaki is relied upon in the rejection of claims 4 and 6 set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller Sakamaki in view of JPS 585443U (JPS, IDS).
Regarding claim 8, Sakamaki does not disclose a cassette wherein a filter member is placed in the flow path, said filter member being arranged inside the bulging structure.  However, JPS discloses an extracorporeal blood circuit (abstract, fig. 6) including a pressure detection region having a bulging section (REF 17, 18) and a flow path therebetween (REF 13-14) wherein said flow path within the bulging section includes a filter (REF 12).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the cassette of Sakamaki to include a filter as described in JPS in order to prevent agglomerated components from moving downstream in an extracorporeal circuit.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller Sakamaki in view of Keller, WO 99/11305 (Keller, IDS).
Regarding claim 9, Sakamaki discloses a cassette body including a flow path forming member (from REF P1 to REF P2) configured to form the flow path and including the bulging structure therein.  Sakamaki does not disclose a cassette further comprising a base part made of a hard material and configured to support the flow path forming member.  However, Keller discloses an extracorporeal cassette (abstract, figs. 1-4B) having a flow path (various fluidic conduits in fig. 2B) and a bulging member (REF 134, 138, figs. 1, 4A-B), wherein the cassette includes a cassette base part (REF 112, 114, 115, figs. 2A-B, 4A-B) formed of a hard material (see “molded plastic plates”, pg. 32, lines 25-27).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the cassette of Sakamaki to include a hard cassette base part as described in Keller in order to form a rigid region within which softer materials may flex for the purposes of pressure measurement and ease of handling without deformation during installation and/or use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779